Applicant resorted to the writ of habeas corpus to secure bail, under a charge of murder. Upon the hearing, the court remanded relator to custody. There is what purports to be a statement of facts in the record. It is signed by counsel, but not approved by the court. Applicant insists that the signature of the district judge approving the record as correct, is a sufficient authentication of the statement of facts as being correct and an approval by him. This identical question was before the court in Ex parte Malone, 35 Tex.Crim. Rep.. That case, and those following it, are decisive of the question against relator. The statement of facts cannot be considered.
There are affidavits filed in this court, which cannot be considered in the manner presented. As the record is presented to us we are unable to decide the question as to whether the court was correct in refusing bail, the evidence not being before us. The judgment, therefore, must be affirmed.
Affirmd.